HOWERTON, Judge,
concurring.
I concur with the result reached by the majority in that the summary judgment was improper. If the terms of the County’s comprehensive liability insurance policy provide coverage for Lee’s injury, the County may be required to pay her damages to the extent of the coverage.
It appears to me that the Kentucky General Assembly has created another crack in county sovereign immunity by enacting KRS 65.150 (quoted in the majority opinion). Moores v. Fayette County, Ky., 418 S.W.2d 412 (1967), is no longer the dispositive defense to Lee’s claim. Although Green River Health Dept. v. Wigginton, Ky., 764 S.W.2d 475 (1989), may be somewhat distinguishable on its facts, it nevertheless sets the course for the future in county tort immunity when comprehensive insurance is authorized and purchased.
Furthermore, it makes no sense for a county government to expend public funds to purchase liability insurance and then seek to avoid paying a claim solely on the basis of its immunity. The genuine issue of material fact to be decided is what coverage was purchased. If it was only to protect officers and employees from civil rights violations, as alleged, then immunity from Lee’s claim has not been waived. On the other hand, if the policy covers ordinary negligence, and if Lee has brought her action against parties covered by the policy, her case should be allowed to move forward.
I would reverse and remand for further proceedings.